                   IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:18cv294-RJC

UNITED STATES OF AMERICA        )
                                )
     v.                         )                    DEFAULT JUDGMENT
                                )
APPROXIMATELY $7,133 IN FUNDS   )
SEIZED FROM CLYDE ANDERSON, JR. )


       THIS MATTER is before the Court on the United States of America’s Motion pursuant to

Fed. R. Civ. P. 55(b)(2), for Default Judgment in this case. (Doc. No. 8). For good cause shown,

the Court will GRANT the Motion and enter Default Judgment. In support hereof, the Court finds

as follows:

I.     Background

       On June 6, 2018, the Government filed a verified Complaint for Forfeiture In Rem of the

above-captioned funds (hereafter “Funds”). (Doc. No. 1). The Government contended that the

Funds constituted, derived from, or were traceable to proceeds in violation of a specified unlawful

activity related to narcotics trafficking. Thereafter, the Clerk issued a Warrant of Arrest In Rem

for the Funds. (Doc. No. 2).

       Then, the Government provided notice by publication as to all persons in the world with

potential claims to the Funds. Specifically, from June 7, 2018 through July 6, 2018, the

Government published notice via www.forfeiture.gov as shown on the Submission of Declaration

of Publication dated and filed on July 12, 2018. (Doc. No. 3). Based on that notice, the deadline

for filing claims was August 6, 2018. The Government also submitted documentation of direct

notice to individuals and entities with potential claims to the Properties as shown on the Notice of
Service (Direct Notice) and filed on July 12, 2018. (Doc. No. 4). Specifically, the Government

provided direct notice to the following individuals and entities:

                      Clyde Anderson
                      Isaac Safier, Esq.

       Based on the foregoing, process has been fully issued and returned according to law and

no other claims have been filed within the time period provided by law. Therefore, on September

10, 2018, on Motion of the Government, (Doc. No. 5), the Clerk of Court entered a default pursuant

to Fed. R. Civ. P. 55(a), (Doc. No. 6). Thus, default judgment is now appropriate.

II.    Legal Conclusions

       Fed. R. Civ. P. 55(b) provides for entry of the requested Default Judgment by the Court.

Here, the United States has provided notice of forfeiture in accordance with Federal Rules of Civil

Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Rule G. Further, the time period for filing claims has expires, and no claims have been filed.

Finally, the Clerk has entered default. Therefore, the requested Default Judgment is appropriate.

       BASED ON THE FOREGOING FINDINGS, THE COURT CONCLUDES that the

Government is entitled to a Judgment of Forfeiture by Default against the Defendant Property.

       JUDGMENT

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Government’s Motion for Default Judgment, (Doc. No. 8), is hereby

GRANTED.
      2.      Any and all right, title, and interest of all persons in the world in or to the Defendant

              Property is hereby forfeited to the United States, and no other right, title, or interest

              shall exist therein:

                      Approximately $7,133 in Funds Seized from Clyde Anderson, Jr.

Signed: November 19, 2018
